982 So. 2d 1249 (2008)
C.F., Mother of A.F., A.F., and A.F., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D07-4096.
District Court of Appeal of Florida, Fifth District.
May 30, 2008.
*1250 Carl S. New, Ocala, for Appellant.
Susan W. Fox, of Fox & Loquasto, P.A., Tampa, Michael H. Hopkins, Wildwood, and Wendy S. Loquasto, of Fox & Loquasto, P.A., Tallahassee, for Appellee.
Annette M. Lizardo, Orlando, for Guardian ad Litem.
ORFINGER, J.
C.F., the mother, appeals the trial court's order terminating her parental rights to A.A.F., A.M.F. and A.C.F. On appeal, the mother contends that the trial court erred by not ordering long-term relative placement with the children's grandmother (C.F.'s mother). Having carefully considered the entire record and the findings made by the trial judge, we affirm.
The mother and grandmother, together with the children, lived as a family prior to and during the dependency proceedings. Unfortunately, the grandmother was unable to provide, or assist the mother with providing a safe and secure home for the children. While the Department of Children and Families (DCF) invested enormous resources in an effort to reunite this family, those efforts unfortunately were unsuccessful. DCF worked with both the mother and grandmother in an effort to reunite this family but for many reasons, unnecessary to detail here, the trial court concluded that reunification with the mother or long-term relative placement with the grandmother would not be in the manifest best interest of the children.
Though we have great sympathy for the mother, we are not in a position to second guess the considered judgment of the trial court. The order terminating C.F.'s parental rights is affirmed.
AFFIRMED.
PALMER, C.J. and LAWSON, J., concur.